IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-91-448-CV



LAWRENCE EDWARD THOMPSON,

	APPELLANT

vs.



SELDEN HALE, III; JERRY H. HODGE; F. L. STEPHENS;
JOSHUA W. ALLEN, SR.; JAMES M. ELLER; ELLEN J.
HALBERT; CLARENCE N. STEVENSON; ALLEN B.
POLUNSKY; AND JAMES A. LYNAUGH,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 453,940, HONORABLE PAUL R. DAVIS, JUDGE PRESIDING


 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1992).
	The transcript in this cause was filed on October 9, 1991.  Appellant has not filed
a statement of facts.  Accordingly, appellant's brief was due thirty days after the transcript was
filed, that is, on November 8, 1991.  On January 7, 1992, this Court requested that appellant file
a motion for an extension of time to file brief if he wished to continue the appeal.  After this
Court granted four such extensions, appellant's brief was due to be filed in this Court on or before
June 8, 1992.  Appellant has not filed his brief.  Moreover, appellant has not filed a motion for
extension of time showing a reasonable explanation for his omission.  See Tex. R. App. P. Ann.
74(n) (Pamph. 1992).  Accordingly, we dismiss this appeal for want of prosecution.  See Dickson
v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   August 12, 1992
[Do Not Publish]